Citation Nr: 1529538	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to increased disability ratings for degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring, currently evaluated as 10 percent prior to June 10, 2013, and 40 percent since June 10, 2013.

3.  Entitlement to higher initial disability ratings for impingement syndrome of the right shoulder, currently evaluated as 10 percent prior to June 10, 2013, and 20 percent since June 10, 2013.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to June 1966.  His personnel records confirm that he did not serve in the Republic of Vietnam during the Vietnam War.

The Veteran's lumbar spine claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran a disability rating in excess of 10 percent.  The Veteran filed a Notice of Disagreement (NOD) in December 2008.  The RO issued a Statement of the Case (SOC) in November 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's coronary artery disease and right shoulder claims come before the Board on appeal from a February 2011 rating decision of the RO in Atlanta, Georgia, which granted service connection for the right shoulder disability.  The RO assigned an initial disability rating of 10 percent for the right shoulder, retroactively effective from January 13, 2010.  The rating decision also denied the coronary artery disease claim.  The Veteran filed a NOD in July 2011, appealing the initial disability rating assigned and the service connection denial.  The RO issued a SOC in October 2014.  In November 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in May 2014, which increased the disability rating for the lumbar spine to 40 percent.  The 40 percent rating was made retroactively effective from June 10, 2013, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO issued another rating decision in October 2014, which increased the disability rating for the right shoulder to 20 percent.  The 20 percent rating was made retroactively effective from June 10, 2013, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

Regarding the coronary artery disease and right shoulder claims, the Board notes that additional lay and medical evidence was submitted into the record following the most recent readjudication of these claims by the Agency of Original Jurisdiction (AOJ) in the October 2014 SOC.  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on November 2014 for his coronary artery disease and right shoulder claims, and the Veteran has not explicitly requested AOJ consideration.  Therefore, the right shoulder and coronary artery disease claims do not need to be remanded solely for consideration of such new evidence.  Id.

Regarding the lumbar spine claim, following the most recent readjudication of this claim in the May 2014 Supplemental SOC (SSOC), additional pertinent medical evidence was added to the claims file.  To date, this evidence has not been reviewed by the AOJ and a waiver of this evidence is not of record.  The new regulations do not apply to this claim, as the Substantive Appeal for this claim was received in January 2011.  Id.  This will be discussed in more detail in the remand section.

In his January 2011 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In an August 2014 Report of General Information, the Veteran indicated that he was withdrawing his hearing request.  He has made no indication that he would like another hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The lumbar spine and right shoulder claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's coronary artery disease was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for coronary artery disease is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed for his coronary artery disease claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran participated in a VA examination in August 2014, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.
II.  Coronary Artery Disease 

The Veteran seeks service connection for coronary artery disease.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease, to include coronary artery disease, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in August 2014, the Veteran was diagnosed with coronary artery disease.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs document that his heart was normal at the military entrance examination.  In November 1965, the Veteran reported heart fluttering.  A heart disorder diagnosis was not provided after diagnostic testing.  Additionally, in March 1959 and November 1959, the Veteran reported chest pain.  Again, no heart disorder diagnosis was provided upon a physical examination of the Veteran.  At his May 1966 military separation examination, the examiner noted that the Veteran had shortness of breath, pain in his chest, and a pounding heart.  The examiner found that these symptoms were all of a functional origin, and did not diagnose the Veteran with a heart disorder.  The Veteran's active duty ended in June 1966.  

The first post-service relevant complaint was in a September 2006 VA Medical Center (VAMC) treatment record, which documented that the Veteran had coronary artery disease in the current problem list.  The Veteran did not report that his coronary artery disease had been present since his active military service.  Again, the Veteran's active duty ended in 1966.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in August 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current coronary artery disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's STRs showed a history of shortness of breath, chest pain, pounding heart, and hypertension, which were found to be functional in origin and not necessarily due to cardiac disease.  The examiner noted that in March 1959, the Veteran presented in service with an ear ache, chest pain, and cough.  He received treatment for an ear infection and upper respiratory infection.  In November 1959, the Veteran was seen for right ear pains for five days and chest pain for a few hours and a high temperature.  The Veteran was treated for an ear infection.  In November 1965, the Veteran complained of heart fluttering.  After an examination, he was found to have pharyngitis and was treated for such.  No associated heart condition was mentioned.  Based on a review of these STRs, the examiner found that there was no mention of treatment for any cardiac condition during the Veteran's active military service.  The examiner stated that the Veteran only had a heart disorder in 2006, when, following complaints of chest pain, he had a cardiac cauterization.  This showed blocked coronary arteries, and he was treated with a stent placement in 2006 and again in 2008.  The examiner stated that from the VA medical history, there was no evidence that the Veteran's chest pains were associated with any heart disorder while he was in the military.  Therefore, based on a review of the Veteran's claims file and a physical examination of the Veteran, the August 2014 VA examiner determined that it was less likely than not that the Veteran's coronary artery disease was associated with the chest pains he had during his active military service.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for coronary artery disease is not warranted.

Further, the Veteran's claim cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from September 2006, over forty years after the Veteran's military separation in June 1966.  Further, the STRs do not show that the Veteran developed a chronic heart disorder during his active military service.  The STRs document chest pain and heart fluttering, but no heart diagnosis was ever provided in the STRs, despite examinations.  The first heart diagnosis was not until over forty years after the Veteran's military discharge.  When the Veteran was first treated post-service in 2006, he did not indicate that his coronary artery disease had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular-renal disease, to include coronary artery disease.  As stated above, the earliest post-service medical treatment records are dated from 2006, and the Veteran was separated from the active duty in 1966.  No diagnosis of coronary artery disease was made within one year of the Veteran's military discharge, nor does the Veteran assert that one was made within one year.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).
In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report chest pain and heart fluttering during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the coronary artery disease to be credible, since his STRs make no reference to a heart disorder and since the first heart disorder diagnosis was not until over forty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a heart disorder during his active military service, which fails to show a heart disorder until over four decades after his separation from the active duty in 1966, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for coronary artery disease.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for coronary artery disease is not warranted.


ORDER

The claim of entitlement to service connection for coronary artery disease is denied.
REMAND

Lumbar Spine

Following the most recent readjudication of this claim in the May 2014 SSOC, additional pertinent medical evidence was added to the claims file.  To date, this pertinent evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative is of record.  The new regulations do not apply to this claim, as the Substantive Appeal for this claim was received in January 2011.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154; 38 U.S.C.A. § 7105(e).  Thus, the Board sent the Veteran and his representative a letter in May 2015 asking whether the Veteran waived his right to have the AOJ consider this additional evidence in the first instance for his lumbar spine claim only.  The letter informed the Veteran that if he did not respond within 45 days, then the Board would assume that the Veteran did not wish for the Board to decide his appeal at this time, and the Board would accordingly remand his appeal back to the AOJ for review.  The Veteran and his representative did not respond to this letter.  Thus, the Board will presume that the Veteran wants his appeal remanded back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Right Shoulder

The Veteran's last VA examination to assess the current severity of his service-connected right shoulder disability was in June 2013.  At the June 2013 VA examination, the Veteran's ranges of motion of the right shoulder were flexion to 105 degrees and abduction limited to 85 degrees with no objective evidence of painful motion.  This evidence warrants the current 20 percent disability rating.  However, since that examination, the treatment records suggest a worsening of the Veteran's right shoulder symptoms.  For instance, a February 2014 VA treatment record documents painful motion with flexion and abduction motions of the right shoulder upon an examination of the right shoulder, but does not provide any actual ranges of motion.  Additionally, a June 2014 VA treatment record provides ranges of motion (90 degrees of flexion and 60 degrees of abduction) that would support a higher disability rating.  However, the VA treatment record is unclear as to whether these ranges of motion are for the left or right shoulder, or both.  Therefore, the Board finds that the June 2013 VA examination to be inadequate to assess the Veteran's current level of severity, since the medical evidence suggests a worsening of the Veteran's symptoms.  A new VA examination is required to assess the current severity of the Veteran's service-connected right shoulder disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, upon remand, the most recent VA outpatient treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Atlanta, Georgia, VAMC, to include the Stockbridge VA Community-Based Outpatient Clinic (CBOC) since October 2014 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected impingement syndrome of the right shoulder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the right shoulder, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

3.  After the above actions have been completed, readjudicate the Veteran's claims of:  (a) entitlement to higher initial disability ratings for impingement syndrome of the right shoulder, currently evaluated as 10 percent prior to June 10, 2013, and 20 percent since June 10, 2013; and, (b) entitlement to increased disability ratings for degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring, currently evaluated as 10 percent prior to June 10, 2013, and 40 percent since June 10, 2013.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


